Title: Notes on New Jersey Patronage, [ca. 5 March–before June 1801]
From: Jefferson, Thomas
To: 



[ca. 5 Mch.–before June 1801]


George Maxwell Atty for N. Jersey vice Stockdon resd & Frelinghuysen.
Oliver Barnet vice Lowry who is expected to resign for Marshall recommdd. by mr Linn, who says Condit and Kitchell concurred

John Hurd (a Brigadr. genl of militia horse) of Middlesex county to be collector (qu.) of the port of Amboy, vice
be collector (qu.) fo port of Amboy, vice

Bell a refugee officer who was aid to Genl Carlton, fought agt us during the whole war.
Judge Patterson’s first wife was Bell’s sister.

Hurd was a capt of horse with us during the whole war, good officer, much 
respected, a good republican.

Dunham, supervisor, a very immoral profligate man, complained of in mr Adams’s time, & would have been removed if they could have agreed on a successor. it is believed he is delinquent in his accounts; & that there are papers in the Treasury office against him.

